                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 16-24166-CIV-UNGARO/O’SULLIVAN

UNITED STATES OF AMERICA,

       Plaintiff,
v.

MARIE GUILBOT,

     Defendant.
________________________/

                                          ORDER

       THIS MATTER is before the Court on the Plaintiff’s Motion to Compel

Defendant’s Response to Interrogatories (DE # 41, 2/18/20). Rule 7.1(c), Local Rules

for the United States District Court for the Southern District of Florida provides, in

pertinent part:

               Each party opposing a motion shall serve an opposing
               memorandum of law no later than fourteen (14) days after
               service of the motion. Failure to do so may be deemed
               sufficient cause for granting the motion by default.
               (Emphasis supplied).

       On February 19, 2020, the undersigned issued an Order (DE # 43, 2/19/20)

requiring the defendant to respond to the Plaintiff’s Motion to Compel on or before

March 3, 2020. The Order warned the defendant that the failure to file a response may

result in an Order granting the Plaintiff’s Motion to Compel Defendant’s Response to

Interrogatories (DE # 41, 2/18/20) in its entirety. As of the date of this Order, the

defendant has not filed a response to the Plaintiff’s Motion to Compel. Accordingly, it is

       ORDERED AND ADJUDGED that the Plaintiff’s Motion to Compel Defendant’s

Response to Interrogatories (DE # 41, 2/18/20) is GRANTED. The defendant shall
respond to the plaintiff’s interrogatories on or before March 26, 2020. It is further

        ORDERED AND ADJUDGED that the plaintiff shall serve this Order on the

defendant and file a notice with the Court once it has done so.

        DONE and ORDERED, in chambers, in Miami, Florida, this 12th day of March,

2020.



                                          ________________________________
                                          JOHN J. O’SULLIVAN
                                          UNITED STATES MAGISTRATE JUDGE
